J-S22027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTWAN LEON RICHARDSON                     :
                                               :
                       Appellant               :   No. 825 MDA 2020

         Appeal from the Judgment of Sentence Entered March 10, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0000473-2018


BEFORE:      PANELLA, P.J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                   FILED: DECEMBER 23, 2021

        Antwan Leon Richardson (Appellant) appeals from the judgment of

sentence entered in the Dauphin County Court of Common Pleas, following his

jury conviction of kidnapping and false imprisonment.1 On appeal, he asserts:

(1) the trial court erred in denying his Pa.R.Crim.P. 600 pretrial motion for

nominal bail; (2) the court improperly found there was sufficient evidence to

sustain his kidnapping conviction; (3) the court erred in denying his motion

for a mistrial after the court referred to the victim as having been kidnapped;

and (4) the court imposed an illegal sentence. For the reasons below, we

affirm.

                        I. FACTS & PROCEDURAL HISTORY
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2901(a)(3), 2903(a).
J-S22027-21



      The facts underlying Appellant’s convictions, as presented during his

jury trial, were aptly summarized by the trial court as follows:

            On December 5, 2017, just before midnight, [Swatara
      Township Police] Officer Justin Anderson received a report of an
      assault and responded to the scene at Apartment 1003 on
      Chestnut Pointe. Officer Anderson immediately made contact with
      the victim, Amanda Mora, or Azarria Simon.5 Ms. Simon stated to
      Officer Anderson that she had been kidnapped, taken, tied and
      put into a car. Ms. Simon was able to point out the car that was
      parked just a few spaces down from Officer Anderson’s patrol
      vehicle.   Ms. Simon told Officer Anderson that two African
      American males had done this to her and that she knew one by
      the name of “Fetty.” Officer Anderson took note of the license
      plate and ran it through the PennDOT system. It was determined
      that Appellant . . . owned the vehicle.
      __________
      5Amanda Mora is the name the victim gave Officer Anderson. It
      was later determined that her real name is Azarria Simon. Azarria
      Simon, or Ms. Simon, will be used to refer to the victim
      hereinafter.
      __________

             Ms. Simon was further able to tell Officer Anderson that she
      had been in the trunk of this vehicle for many hours. Officer
      Anderson noted that Ms. Simon was not dressed for the weather,
      had only one shoe on, and seemed very cold. Officer Anderson
      observed part of the rear seat of the vehicle down with what
      looked like rope keeping it closed. A piece of used duct tape,
      partially rolled up, was found on the ground nearby the vehicle.
      Officer Anderson suggested that Ms. Simon sit in the back seat of
      his patrol vehicle to keep warm. While sitting in the back seat,
      Officer Anderson observed her point to his monitor in his patrol
      car and state, “That's the person that — that did this to me.” She
      identified this person as “Fetty.” [The monitor still displayed the
      photo of Appellant, the vehicle owner.] Ms. Simon told Officer
      Anderson that this kidnapping took place in Harrisburg City, in the
      area of Green and Maclay [Streets]. Green [S]treet is between
      Second and Third Streets. Due to jurisdictional issues, the case
      was handed over to Harrisburg City police. According to Ms.
      Simon, she was moved from the Chestnut Apartments to Third or
      Fourth Street in Harrisburg. This is approximately ten (10) to

                                     -2-
J-S22027-21


     fifteen (15) minutes and less than five (5) miles according to
     Officer Anderson’s testimony.

            Ms. Simon initially met Appellant through a mutual friend.
     Ms. Simon needed money to fuel a drug addiction and Appellant
     arranged dates for her to earn money. After a second date
     arranged by Appellant, Ms. Simon and Appellant argued over
     money. Appellant purchased drugs for Ms. Simon and later
     wished for her to pay him back. Ms. Simon then decided that she
     would only give Appellant thirty (30) percent of that second date’s
     profit. Ms. Simon testified that Appellant became upset at that
     point and began to strangle her. Appellant ended up with all of
     the money made from the second date.

           Ms. Simon testified that she decided to get back at Appellant
     for strangling her and taking all of the money from the second
     date.   After speaking with her boyfriend, Ms. Simon asked
     Appellant to set up another date in order to set him up. Ms. Simon
     met Appellant at a Super 8 motel on Eisenhower Boulevard in
     Swatara. Ms. Simon contacted her boyfriend, Angel, to let him
     know where they were. Ms. Simon went back into the motel room,
     Appellant tried to close the door, but Angel came through the
     doorway and began to beat Appellant up. Angel then took money
     from Appellant.

             Approximately three weeks after this incident, the mutual
     friend contacted Ms. Simon and asked to meet her on Fourth
     Street. This mutual friend directed Ms. Simon to go up the street
     and go to a specific address on North Fourth [S]treet. Ms. Simon
     felt like a man was following. As Ms. Simon walked down Fourth
     [S]treet, the man she felt was following her said, “Yo, yo, Shorty.”
     Ms. Simon stopped walking to turn and face the man. The man
     attempted to make small talk with Ms. Simon and asked for her
     name. As this conversation is happening, a vehicle pulls up and
     Ms. Simon recognizes Fetty, or Appellant, get out of the vehicle.
     Ms. Simon testified that Appellant had a gun in his hoodie pocket.
     Ms. Simon tried to back up, but Appellant held her so that she
     could not go anywhere. This turned into a struggle to get Ms.
     Simon into the backseat of Appellant’s vehicle. Appellant opened
     the trunk and both men threw Ms. Simon into the trunk of
     Appellant’s vehicle. As they began to drive off, Ms. Simon kicked
     her way through the backseat of the vehicle. They stopped the
     vehicle in order to tie her up with rope and return her to the trunk
     of the vehicle. Ms. Simon testified that she feared that she might
     die that day. After driving for an undetermined amount of time,

                                    -3-
J-S22027-21


     the vehicle comes to a stop. The men allow Ms. Simon to crawl
     back through to the backseat of the vehicle. Ms. Simon recognizes
     that they have arrived at Allison or Aspen Hill.

           At this point, . . . Appellant and the second man questioned
     Ms. Simon about the beating and robbery of Appellant that Ms.
     Simon set up with her boyfriend, Angel. Then, the men bound Ms.
     Simon’s ankles and hands. A McDonald’s wrapper was placed into
     her mouth with duct tape placed over the wrapper. During her
     testimony, Ms. Simon estimates that approximately thirty (30)
     minutes passed between the time she was initially taken and the
     time they placed the duct tape over her mouth and bound her.
     Ms. Simon eventually fell asleep in the trunk of the vehicle. When
     she woke up, she noticed that the vehicle was not moving
     anymore, and the music was turned off. After realizing that no
     one was in the vehicle, Ms. Simon loosened the ropes and began
     kicking at the backseat. She was able to exit the vehicle and
     determine that she was at the Chestnut Pointe Apartments. Ms.
     Simon went to a door in order to borrow a phone. The first person
     shut the door but called the police. Ms. Simon went upstairs to
     another door and was permitted to borrow a phone in order to
     contact her mother. Ms. Simon was taken at 4:30 p.m. and finally
     got out of the trunk at 11:30 p.m. for a total of seven (7) hours.

                                    *     *   *

           The city of Harrisburg has eleven (11) city cameras placed
     in high crime areas. [Harrisburg Police] Detective Jon Fustine
     viewed the camera footage in the area Ms. Simon indicated the
     incident took place. Detective Fustine was able to see the
     kidnapping take place on video. The video depicts two men, one
     wearing a hoodie while holding a handgun.

           On December 6, 2017, Detective Fustine obtained an arrest
     warrant for Appellant. Appellant was taken into custody by police
     in Maryland on December 9, 2017. Appellant was transferred to
     Harrisburg on December 13, 2017.

Trial Ct. Op., 9/18/20, at 2-5 (record citations and some footnotes omitted).

     A criminal complaint was filed on December 7, 2017, charging Appellant

with kidnapping and false imprisonment.       Appellant was represented by

Joseph Hartye of the Dauphin County Office of the Public Defender. Attorney


                                    -4-
J-S22027-21



Hartye sought defense continuances between May 10, 2018, and January 14,

2019. During that same time period, Appellant filed several pro se motions

seeking his release on nominal bail and asserting the ineffectiveness of

Attorney Hartye.2       The motions were appropriately forwarded to Attorney

Hartye.3 On February 11, 2019, Attorney Hartye filed a motion for nominal

bail pursuant to Pa.R.Crim.P. 600. See Pa.R.Crim.P. 600(B)(1) (no defendant

shall be held in pretrial incarceration for more than 180 days from the date

the complaint is filed). The trial court conducted a hearing on March 26, 2019.

At the Rule 600 hearing, the Commonwealth acknowledged Appellant has

been incarcerated pretrial for two days past the 180-day period set forth in

Rule 600(B)(1).      See N.T., 3/26/19, at 2.    However, the Commonwealth

argued that the violation was de minimis, and the court could deny nominal

bail because Appellant “was a danger to the community[,] had a violent prior

record” and was a flight risk Id. at 3-4. The trial court agreed, and denied

Appellant’s petition. Trial was scheduled for April 8, 2019.

       Three days before the scheduled trial date, the Commonwealth filed a

motion seeking a competency examination of Appellant. Following argument

on the morning of the scheduled trial, the court granted the Commonwealth’s

____________________________________________


2Throughout this litigation, Appellant has repeatedly and consistently filed pro
se petitions for relief while represented by counsel.

3 See Pa.R.Crim.P. 576(A)(4) (requiring clerk of courts to accept, docket, and
forward to defendant’s attorney, any motion submitted by defendant pro se,
when defendant is represented by attorney).


                                           -5-
J-S22027-21



request, and directed that Appellant be evaluated on an inpatient basis at a

mental health facility to determine his competency. See Order, 4/8/19. The

trial court based its decision on its “observations over the last several

months,” during which Appellant had been “basically trying to sabotage [his]

own abilities in the courtroom and the defense that’s been provided to” him.

N.T., 4/8/19, at 3.

       On June 4, 2019, conflict counsel, Wendy Grella, Esquire, was appointed

to represent Appellant.4 Three days later, the trial court entered an order

directing that Appellant be “immediately transferred to the Torrence State

Hospital” for a competency examination. Order, 6/7/19. Appellant avers he

was returned to the Dauphin County Prison on October 24, 2019, after having

been deemed to be competent.5 See Appellant’s Brief at 47.

       On December 2, 2019, Attorney Grella filed a motion for nominal bail or

dismissal of the charges pursuant to Pa.R.Crim.P. 600. She averred more

than 365 days had passed since the criminal complaint was filed, and

Appellant “has been available for trial at all times since” then. Appellant’s

Motion    for   Nominal     Bail   and/or      Dismissal   of   Charges   Pursuant   to

____________________________________________


4 During the hearing on the Commonwealth’s motion for a competency
examination, Appellant stated he had a “conflict of interest” with his attorney,
noting there was an “ongoing investigation” against Attorney Hartye based on
Appellant’s claim that Attorney Hartye “sexually assault[ed]” or “sexually
harass[ed]” him. N.T., 4/8/19, at 3.

5 The certified record does not include a report from the competency
examination.


                                            -6-
J-S22027-21



Pa.R.Crim.Proc. Rule 600, 12/2/19, at 2 (unpaginated).              The trial court

conducted a second Rule 600 hearing on December 19, 2019.                   At the

conclusion of the hearing, the trial court delayed its decision and requested

memos from both parties.6 See N.T., 12/19/19, at 7. The court never ruled

upon Appellant’s dismissal request before trial.

       Appellant’s jury trial began on January 8, 2020. Appellant testified in

his own defense and denied that he ever scheduled “dates” for Simon, or that

he abducted her in December of 2017. See N.T. Jury Trial, 1/8-9/20, at 277,

291. In fact, Appellant claimed he was visiting his girlfriend in Maryland at

the time of the incident, and was using a rental car; his car was parked in

front of his house.      Id. at 285-87.        He also testified that Simon and her

boyfriend stole a set of car keys from him when they robbed and assaulted

him.   Id. at 287.      The next day, the jury found Appellant guilty of both

charges.

       Appellant was sentenced on March 10, 2020.              The Commonwealth

sought a mandatory minimum term of 10 years’ imprisonment based upon its

contention that the kidnapping conviction was Appellant’s “second-strike

violent crime.”     N.T. Sentencing H’rg, 3/10/20, at 2.         See 42 Pa.C.S. §

9714(a)(1) (mandatory minimum 10-year sentence when defendant is

conviction of crime of violence and had previously been convicted of crime of

____________________________________________


6The certified record does not include a memo from either Appellant or the
Commonwealth on the Rule 600 issue.


                                           -7-
J-S22027-21



violence).    Specifically, the Commonwealth introduced a certified copy of

Appellant’s criminal record in Florida which established he had a prior

conviction of “armed robbery.” See N.T., Sentencing H’rg, at 2. Appellant

objected to the characterization of his Florida conviction as a prior crime of

violence because although he was convicted of armed robbery, he claimed he

was not armed with a firearm. See id. at 6-7. Rather than explicitly ruling

on the issue, the trial court stated that “regardless of whether or not

[Appellant had] a second strike, [he was] still . . . considered a repeat offender

and the guidelines still fall within 10 to 20 years.” Id. at 7. The trial court

then imposed a sentence of 10 to 20 years’ imprisonment for kidnapping,

noting it was an appropriate sentence “[h]aving sat through the trial, as well

as hearing the testimony of the victim and the fear and terror that she went

through.”7 Id. at 8. The court further stated that the false imprisonment

conviction merged for sentencing purposes. Id.

       On March 17, 2020, Appellant filed a timely post-sentence motion

seeking modification of his sentence. He asserted his Florida conviction did

not qualify as a first-strike for purposes of the mandatory minimum statute,

____________________________________________


7 Appellant’s sentencing guideline ranges are not included in the certified
record. At the sentencing hearing, the Commonwealth’s attorney stated they
“pass[ed] forward the guidelines.” N.T., Sentencing H’rg, at 2. Thus, it
appears they were before the court. In his brief, Appellant asserts he was
subject to a standard range sentence of 90 to 102 months, with an aggravated
range of 114 months. Appellant’s Brief at 25. Thus, the 10-to-20-year
sentence imposed by the trial court would fall outside the aggravated range
of the guidelines.


                                           -8-
J-S22027-21



and the sentence imposed by the trial court was excessive in that the court

gave “little consideration” to his background or rehabilitative and mental

health needs, but focused on the “negative aspects of the offense[.]”

Appellant’s Post-Sentence Motion, 3/17/20, at 2 (unpaginated).          The trial

court denied the motion on May 13, 2020, and this timely appeal followed.

After receiving an extension of time, Attorney Grella complied with the trial

court’s directive to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).

       On November 19, 2020, before the briefs were filed in this matter,

Appellant filed in this Court a pro se motion for appointment of new counsel,

asserting, inter alia, Attorney Grella refused to assist him in the defense of his

case. See Appellant’s Motion for Appointment of New Counsel, 11/19/20, at

6. By order entered November 24, 2020, we stayed the briefing schedule and

directed the trial court to conduct a Grazier8 hearing to determine whether

Appellant wished to proceed with Attorney Grella or pro se.          See Order,

11/24/20. The trial court conducted a Grazier hearing on December 8, 2020.

At the conclusion of the hearing, the court permitted Attoreney Grella to

withdraw and appointed new appellate counsel, Kristen Weisenberger,

Esquire.     The trial court informed this Court that it directed Attorney

Weisenberger to file a new Rule 1925(b) statement within 21 days. See Letter

from trial court, 12/8/20. Thereafter, on February 3, 2021, the trial court
____________________________________________


8   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).


                                           -9-
J-S22027-21



notified this Court that Attorney Weisenberger “will not be filing a new [Rule]

1925b statement in this matter[.]” Letter from trial court, 2/3/21.

                            II. ISSUES ON APPEAL

      Appellant raises the following four issues on appeal, which we have

reordered for ease of review:

      I.     Whether the trial court erred in denying Appellant’s Rule 600
             motion for nominal bail pending trial[?]

      II.    Whether the evidence presented at trial was insufficient to
             prove beyond a reasonable doubt that [Appellant] (1)
             kidnapped the alleged victim and (2) that he moved her a
             substantial distance[?]

      III.   Whether the trial court erred in denying [Appellant’s] motion
             for a mistrial where the trial court referred to the victim as
             having been “kidnapped[?]”

      IV.    Whether the imposition of an aggregate sentence of ten (10)
             to twenty (2) years incarceration was excessive given the
             circumstances of Appellant and when his prior conviction
             does not qualify as a [first] strike pursuant to 42 Pa.C.S. §
             9714[?]

Appellant’s Brief at 6-7 (some capitalization removed).

                           III. RULE 600 VIOLATION

      In his first claim, Appellant contends the trial court erred in denying his

Rule 600 motion.     Pennsylvania Rule of Criminal Procedure 600 protects a

defendant’s right to a speedy trial, and prohibits excessive pretrial

incarceration. Subsection A mandates, inter alia, that trial must “commence

within 365 days from the date on which [a written criminal] complaint is

filed[.]” Pa.R.Crim.P. 600(A)(2)(a). Subsection B pertains to the pretrial

incarceration of a defendant. It provides, inter alia, that, unless release on


                                     - 10 -
J-S22027-21



bail is prohibited by law, “no defendant shall be held in pretrial incarceration

in excess of . . . 180 days from the date on which the criminal complaint is

filed[.]” Pa.R.Crim.P. 600(B)(1).

      When a defendant is not brought to trial within the requisite 365-day

period, they may seek to have the charges “dismissed with prejudice[.]”

Pa.R.Crim.P. 600(D)(1). However, for a violation of the pretrial incarceration

rule, a defendant may seek immediate release on “nominal bail.” Pa.R.Crim.P.

600(D)(2). The computation of time for each potential violation is different.

When considering dismissal of the charges based upon Subsection (A)(2)(a),

“periods of delay at any stage of the proceedings caused by the

Commonwealth when the Commonwealth has failed to exercise due diligence

shall be included in the computation of time[, but a]ny other periods of delay

shall be excluded[.]” Pa.R.Crim.P. 600(C)(1) (emphasis added). However,

when computing time for a purported violation of the pretrial incarceration

rule, “only periods of delay caused by the defendant shall be excluded[, and

a]ny other periods of delay shall be included in the computation.”

Pa.R.Crim.P. 600(C)(2) (emphasis added). Thus, a trial court’s consideration

of each of these violations is distinct.

      In both his Rule 1925(b) statement, and the Statement of Questions

Presented in his brief, Appellant challenges only the trial court’s denial of his

Rule 600 motion for nominal bail pending trial. See Appellant’s Statement

of Matters Complained of Pursuant to Pa.R.A.P. 1925(b), 8/20/20; Appellant’s

Brief at 7, 45. However, in his argument on appeal, Appellant focuses on his

                                      - 11 -
J-S22027-21



claim that more than 365 days passed before he was brought to trial, that is,

a violation of Rule 600(A)(2)(a). See Appellant’s Brief at 45-50. Specifically,

he argues the time period between April 5, 2019, and October 24, 2019 —

while he was waiting for a competency examination — “was delay caused the

Commonwealth” because it did not seek the examination “in good faith and

there was insufficient evidence to support the Commonwealth’s request.” Id.

at 48-49. Moreover, Appellant avers the trial court never ruled upon his Rule

600 motion to dismiss prior to trial, and requests the matter be “remanded

for an evidentiary hearing.” Id. at 50.

      With regard to the denial of his motion for nominal bail, we note that

although Appellant properly preserved the claim in his Rule 1925(b)

statement, he provides no argument in his brief as to why the trial court’s

denial of nominal bail was in error. More importantly, now that Appellant has

been convicted, and is no longer in pretrial detention, this issue is technically

moot. See Commonwealth v. Sloan, 907 A.2d 460, 464-65 (Pa. 2006);

Commonwealth v. Samuel, 102 A.3d 1001, 1006 (Pa. Super. 2014). We

recognize that our Supreme Court has permitted appeals from the “technically

moot” denial of pretrial release when the issue involved is “capable of

repetition yet evading review” and is “important to the public interest.”

Commonwealth v. Dixon, 907 A.2d 468, 472-73 (Pa. 2006) (citations

omitted) (interlocutory appeal by Commonwealth does not extend 180-day

period); Sloan, 907 A.2d at 465 (release on nominal bail following 180-day

pretrial incarceration does not mean “unconditional release;” trial court may

                                     - 12 -
J-S22027-21



impose non-monetary conditions). However, Appellant makes no claim that

his issue on appeal overcomes the mootness doctrine. Accordingly, we decline

to address this claim.

      With regard to Appellant’s assertion that the trial court abused its

discretion when it neglected to rule on his Rule 600(A)(2)(a) claim and dismiss

the charges against him before trial, we conclude this argument is waived.

Appellant did not raise this claim in his court-ordered Rule 1925(b) statement,

and the trial court did not address it in its opinion. See Trial Ct. Op. at 13-15

(addressing only nominal bail claim); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the Statement . . . are waived.). Thus, the claim has not been

properly presented for our review.

      Nevertheless, we recognize the better practice would have been for the

trial court to formally deny Appellant’s motion to dismiss on the record. Its

failure to do so, however, does not require remand.           As noted above,

Appellant’s argument focuses on the time period from April 5, 2019, through

October 24, 2019 — when the Commonwealth sought a competency

examination until Appellant was returned to the prison after he was deemed

competent. Appellant recognizes that “[i]f a defendant is being examined to

determine competency, the time period is generally excludable because he is

unavailable for trial until he is deemed competent.” Appellant’s Brief at 48-

49, citing Commonwealth v. Mansberry, 514 A.2d 926 (Pa. Super. 1986).

However, he complains that, here, the Commonwealth’s petition was not




                                     - 13 -
J-S22027-21



made in good faith; thus, the time should not be excludable. His assertion is

not supported by the record.

      Appellant’s mental health was at issue throughout the proceedings.

Indeed, during an October 22, 2018, listing, Attorney Hartye acknowledged

that he might seek a competency evaluation, although it does not appear he

ever did so. See N.T., 10/22/18, at 2. Subsequently, during the sentencing

hearing, Attorney Grella requested the court consider an “involuntary

commitment” for Appellant, explaining that “[s]ince trial[,] he had some

mental health issues, which included suicidal ideations[,] a hunger strike[,

and] banging his head against the walls” at the prison. N.T., Sentencing H’rg,

at 5. Furthermore, the trial court commented that it granted the requested

examination based upon its own observation of Appellant in court. See N.T.,

4/8/19, at 3-4. Thus, even if we were to review this claim, we would conclude

Appellant would be entitled to no relief.

                       IV. SUFFICIENCY OF EVIDENCE

      In his second claim, Appellant challenges the sufficiency of the evidence

supporting his conviction of kidnapping.      Our standard of review is well-

settled:

      The standard we apply when reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt

                                     - 14 -
J-S22027-21


      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced
      is free to believe all, part or none of the evidence. Furthermore,
      when reviewing a sufficiency claim, our Court is required to give
      the prosecution the benefit of all reasonable inferences to be
      drawn from the evidence.

Commonwealth v. Green, 149 A.3d 43, 47–48 (Pa. Super. 2016) (citation

omitted).

      Appellant challenges only his conviction of kidnapping.      In order to

secure a conviction for that offense, the Commonwealth must prove the

defendant “unlawfully remove[d] another a substantial distance under the

circumstances from the place where [the victim] is found, or . . . unlawfully

confine[d] another for a substantial period in a place of isolation, with [the

intent to, inter alia,] inflict bodily injury on or to terrorize the victim or

another.” 18 Pa.C.S. § 2901(a)(3). In determining whether the victim was

moved a substantial distance for purposes of the kidnapping statute, “the

incidental movement of the victim during the commission of a crime which

does not substantially increase the risk of harm to the victim, does not meet

the statutory definition[.]” In re T.G., 836 A.2d 1003, 1006 (Pa. Super. 2003)

(citation and quotation marks omitted). However, the term “is not limited to

a defined linear distance.” Commonwealth v. Malloy, 856 A.2d 767, 779

(Pa. 2004). Rather, “[t]he determination of whether the victim was moved a


                                    - 15 -
J-S22027-21



substantial distance is evaluated ‘under the circumstances’ of the incident.”

Id. (citation omitted). See Commonwealth v. Hughes, 399 A.2d 694, 696,

698 (Pa. Super. 1979) (abduction of victim at knifepoint from public bench

and movement only two miles to isolated, wooded area was sufficient to

establish movement of a “substantial distance” under kidnapping statute; the

movement placed “the victim in a completely different environmental setting

removed from the security of familiar surroundings”).

      Appellant’s challenge to his conviction is two-fold.       He first contends

the Commonwealth failed to present any evidence that he was Ms. Simon’s

attacker, whom she identified as “Fetty.” Appellant’s Brief at 40. Absent any

evidence that he was known as “Fetty,” Appellant claims that the

Commonwealth did not prove he was the one that “committed the act.” Id.

Second, Appellant maintains the evidence was insufficient to establish the

victim was moved a “substantial distance.”           Id. at 41 (internal quotation

marks omitted). Appellant avers: “[T]he victim testified she was moved from

the street to the trunk of the vehicle, which was parked immediately next to

the victim.” Id., citing N.T., Jury Trial, at 115.

      In rejecting Appellant’s claims, the trial court opined:

      [T]he Commonwealth presented evidence, through the testimony
      of Ms. Simon and Officer Anderson, that Ms. Simon identified
      Appellant as the person who had a gun and kidnapped her by
      forcibly throwing her into the trunk of his vehicle. Ms. Simon knew
      Appellant as Fetty and recognized his face on Officer Anderson’s
      vehicle monitor. Ms. Simon’s version of events was corroborated
      by footage captured by Harrisburg City cameras as viewed by
      Detective Fustine. One of the men in the video matches the


                                      - 16 -
J-S22027-21


      physical description of the man described by Ms. Simon and
      identified by her as Fetty, or Appellant. . . .

            The Commonwealth also presented evidence . . . that
      Appellant moved Ms. Simon a substantial distance and for a
      substantial period of time. . . . In this case, Appellant moved Ms.
      Simon approximately ten (10) to fifteen (15) minutes away and
      less than five (5) miles. This is certainly not an incidental
      movement during the commission of another crime.               This
      confinement lasted approximately seven (7) hours. This is from
      the time Ms. Simon was thrown into the trunk of Appellant’s
      vehicle to the time Ms. Simon was able to free herself from the
      vehicle. Seven hours of confinement and isolation is a substantial
      amount of time. . . .

Trial Ct. Op. at 10-11 (record citations omitted).

      The trial court’s findings are supported by the record.            Ms. Simon’s

identification of Appellant as “Fetty,” if believed by the jury, is, itself, sufficient

to support Appellant’s identification as her abductor. See Greene, 149 A.3d

at 48. Indeed, Officer Anderson testified that Ms. Simon saw Appellant’s photo

on the monitor in his patrol car, and unprompted, told him “That’s the person

that . . . did this to me.” N.T., Jury Trial, at 80. Appellant’s assertion that the

Commonwealth did not present any other testimony that he used the

nickname “Fetty,” goes to the weight of the evidence, not the sufficiency.

      Moreover, Appellant’s claim that the Commonwealth did not establish

he moved Ms. Simon a substantial distance is based on a mischaracterization

of the evidence. Appellant maintains Ms. Simon was moved from the street

to the trunk of a car parked nearby. See Appellant’s Brief at 41. However,

he ignores her testimony that her assailants then proceeded to “drive off” with

her in the trunk. N.T., Jury Trial, at 118. Ms. Simon testified that she was

abducted on the 2100 block of North Fourth Street in Harrisburg — this was

                                        - 17 -
J-S22027-21



corroborated by video footage in the area. See id. at 113-15, 251-52. She

escaped the vehicle, and sought help, at the Chestnut Pointe Apartments in

Swatara Township, which is 10 to 15 minutes, and less than five miles, from

the abduction site. Id. at 90-91. We conclude that, under the facts of this

case, Ms. Simon was moved a “substantial distance” for purposes of the

kidnapping statute. See Hughes, 399 A.2d at 695-96, 698.       Furthermore,

as the trial court points out, Ms. Simon’s confinement in the trunk of

Appellant’s car lasted seven hours. See Trial Ct. Op. at 11. Thus, even if we

were to conclude Ms. Simon was not moved a substantial distance, she was

“unlawfully confine[d] another for a substantial period in a place of

isolation[.]”   18 Pa.C.S. § 2901(a).   Accordingly, Appellant’s sufficiency

challenge fails.

                          V. DENIAL OF MISTRIAL

      Next, Appellant asserts the trial court erred when it denied his motion

for a mistrial. “A mistrial is an extreme remedy that is only required where

the challenged event deprived the accused of a fair and impartial trial.”

Commonwealth v. Laird, 988 A.2d 618, 638 (Pa. 2010) (citation and

quotation marks omitted).    Because the trial court has the “discretion to

determine whether a defendant was prejudiced by the incident[,]” we review

a trial court’s denial of a motion for mistrial for an abuse of discretion.

Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa. Super. 2003).

Furthermore, “[w]hen the trial court gives adequate cautionary instructions,




                                   - 18 -
J-S22027-21



declaration of a mistrial is not necessary.” Commonwealth v. Bryant, 67

A.3d 716, 728 (Pa. 2013).

      Appellant’s claim is based upon the following exchange.      During her

cross-examination of Ms. Simon, Attorney Grella asked her about a missing

purse.   See N.T., Jury Trial, at 183-84.      Although Ms. Simon told the

detectives that her abductors took her purse, no purse was recovered from

the vehicle. See id. at 184. Attorney Grella stated to Ms. Simon, “So you

lied to [the detectives,]” to which Ms. Simon replied that her purse was not in

the car when she escaped. Id. Attempting to clarify Ms. Simon’s testimony,

the trial court inquired:

      THE COURT: Did you have your purse?

      THE WITNESS: No, I didn’t.

      THE COURT: You never had it the whole time?

      THE WITNESS: Oh, during the day I had my purse, yes.

      THE COURT: But when you got the call from [your mutual friend]
      to meet her and then you ended up getting kidnapped, did
      you have your purse?

      THE WITNESS: It was on me at the time. . . . So when they took
      me, they had took my purse and threw me in the trunk. So when
      I had got out – when I escaped the car, I tried to look for my
      purse, and it wasn’t there.

      THE COURT:      So you did have your purse when the incident
      occurred.

      THE WITNESS: Yes.




                                    - 19 -
J-S22027-21



Id. at 184-85 (emphasis added).        At that point, Attorney Grella asked to

approach the bench, and a sidebar discussion was conducted off the record.

See id. at 185.

      Attorney Grella asked Ms. Simon a few more questions, focusing on

when Ms. Simon first met Appellant and their mutual friend. See N.T., Jury

Trial, at 185-86. The Commonwealth’s attorney objected to one question,

stating it mischaracterized Ms. Simon’s testimony. Id. at 186. The trial court

responded as follows:

      THE COURT: It’s up to the jury.

              And again, any questions that I ask are just for further
      clarification, but none of my questions are relevant. So I made
      the mistake of saying not “alleged kidnapping.”

           So when I asked you about the purse before the alleged
      kidnapping, you did have a purse –

      THE WITNESS: Yes.

      THE COURT: -- prior to that.

      THE WITNESS: Yes, I did.

      THE COURT: Okay, Thank you.

Id. (emphases added).      Subsequently, Attorney Grella continued to cross-

examine Ms. Simon, after which the Commonwealth conducted a brief redirect

examination. See id. at 187-203.

      After the jury was excused for the day, Attorney Grella objected to the

court’s reference to Ms. Simon as having been “kidnapped,” and moved for a

mistrial. N.T., Jury Trial, at 204. She stated: “I think it’s prejudicial. I think

. . . that’s up to the jury to decide.” Id. The trial court denied the motion


                                     - 20 -
J-S22027-21



commenting that Ms. Simon “already testified that she was kidnapped” and

the court “indicated to the jury that it’s their recollection, not [the court’s],

about the facts.”   Id. at 205.   Further, the court noted that the jury had

already seen the video of the abduction. Id.

      Appellant insists he was prejudiced by the trial court “declaring the

victim had been kidnap[p]ed.” Appellant’s Brief at 44. He maintains that, in

doing so, the court usurped the jury’s role as fact finder.       Id.   Further,

Appellant contends the court’s “curative instruction” was “insufficient.” Id.

He states: “While the trial court acknowledged she make a ‘mistake’, the trial

court should be held to a higher standard in that [its] words imply a higher

importance. If the court is acting without impartiality, then so can the jury.”

Id. at 45 (record citation omitted).

      We agree with the ruling of the trial court that its isolated reference to

Ms. Simon as having been “kidnapped” — as opposed to “allegedly kidnapped”

— was not so prejudicial as to deprive Appellant of a fair trial. See Trial Ct.

Op. at 12-13. Indeed, before Appellant even lodged an objection, the court

clarified to the jury that it made “a mistake” by not referring to the incident

as an “alleged kidnapping[,]” and informed the jury that its questions were

not relevant. N.T., Jury Trial, at 186. The jury was presumed to follow the

court’s cautionary instruction. See Bryant, 67 A.3d at 728. We disagree with

Appellant’s characterization of the comment as a declaration that the trial

court believed Appellant was guilty. Consequently, this claim fails.




                                       - 21 -
J-S22027-21



                            VII. SENTENCING CLAIMS

        In his final issue, Appellant challenges both the legality and discretionary

aspects of his sentence.         By way of background, we note that the

Commonwealth sought the imposition of a mandatory minimum 10-year term

of imprisonment pursuant to Pennsylvania’s Three-Strikes statute. See 42

Pa.C.S. § 9714. To that end, at the sentencing hearing, the Commonwealth

introduced a certified copy of Appellant’s prior record in Florida, which included

a conviction of armed robbery.         See N.T., Sentencing H’rg, at 2.         The

Commonwealth averred that this prior conviction constituted a first crime of

violence pursuant to Section 9714, so that Appellant’s present conviction of

kidnapping — a second crime of violence — would be subject to the mandatory

minimum 10-year sentence under the statute. Id. Appellant objected to the

characterization of his Florida conviction as a first crime of violence. See id.

at 3, 6-7. He argued his conviction was for “robbery with a weapon, [but] not

a firearm[,]” and that was “stated at [the Florida] sentencing hearing[.]” Id.

at 7.

        Rather than rule upon the objection, the trial court commented:

                Well, even regardless of whether or not you have a second
        strike, you still are considered a repeat offender and the guidelines
        still fall within 10 to 20 years.

              So even if they determined that that is correct and you’re
        not a second strike, you’re still looking at 10 to 20 years in State
        prison based on your prior record, based on the actions that
        you’ve been conducting throughout your life.




                                       - 22 -
J-S22027-21



N.T., Sentencing H’rg, at 7-8. The court then proceeded to sentence Appellant

to a term of 10 to 20 years’ imprisonment for kidnapping, based upon “the

testimony of the victim and the fear and terror that she went through” and

the court’s concern for “the safety not only of the victim but of the community

as well as the Commonwealth.” Id. at 8.

       Because the trial court “never accepted or rejected the Commonwealth’s

request that [Appellant] be sentenced pursuant to [Section] 9714(1)[,]” on

appeal, Appellant challenges the discretionary aspects of his sentence.9

Appellant’s Brief at 25-26. He contends that his minimum term of 10 years’

imprisonment actually falls outside the aggravated range of the sentencing

guidelines, and the trial court failed to put adequate reasons on the record for

its guidelines departure. Appellant’s Brief at 25-26. Appellant also insists the

trial court failed to consider his “lack of education and his mental health

diagnosis” when imposing its sentence. Id. at 27.

       However, we need not address Appellant’s discretionary aspects of

sentencing claims because, as the trial court clarified in its opinion, it imposed

the requested mandatory minimum sentence. See Trial Ct. Op. at 8. Indeed,

____________________________________________


9 We note Appellant challenged the discretionary aspects of his sentence in a
post-sentence motion and complied with the four-part test for raising such
claims on appeal. See Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa.
Super. 2015) (en banc) (in order to invoke Superior Court jurisdiction to
consider discretionary aspects of sentencing claim, appellant must file timely
appeal, preserve claim at sentencing or in timely post-sentence motion,
include Pa.R.A.P. 2119(f) statement in brief, and raise substantial question
that sentence imposed is not appropriate under Sentencing Code).


                                          - 23 -
J-S22027-21



Section 9714(e) specifically states that, when applicable, a trial court has “no

authority . . . to impose on an offender . . . any lesser sentence than

provided for in” the statute. 42 Pa.C.S. § 9714(e) (emphasis added).

      Although Appellant does not explicitly challenge the applicability of the

statute in his brief, we will briefly address this issue since he asserted at his

sentencing hearing that his Florida conviction did not constitute a prior crime

of violence. See N.T., Sentencing H’rg, at 6-7; see also Commonwealth v.

Harley, 924 A.2d 1273, 1277 (Pa. Super. 2007) (“Ordinarily, a challenge to

the application of a mandatory minimum sentence is a non-waivable challenge

to the legality of the sentence.”) (citation omitted).

      Section 9714 mandates that a trial court impose a minimum sentence

of at least 10 years for a crime of violence when the defendant has been

previously convicted of a crime of violence. 42 Pa.C.S. § 9714(a)(1). The

statute includes a list of enumerated offenses which constitute crimes of

violence, including Appellant’s conviction herein — kidnapping — and robbery

“as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii) or (iii)[,] or an equivalent crime

in another jurisdiction.” 42 Pa.C.S. § 9714(g). This Court has held:

      To determine whether a crime in another state is equivalent to a
      Pennsylvania offense, a court must consider “the elements of the
      foreign offense in terms of classification of the conduct proscribed,
      its definition of the offense, and the requirements for culpability.”
      Additionally, a court shall consider the “underlying public policy
      behind the two criminal statutes. . . . We note that the offenses
      do not identically have to mirror each other but must be
      substantially equivalent to invoke operation of 42 Pa.C.S. § 9714.”




                                      - 24 -
J-S22027-21



Commonwealth v. Rose, 172 A.3d 1121, 1132–33 (Pa. Super. 2017)

(citations omitted). Furthermore, Section 9714(d) explains that if a defendant

contests the accuracy of their prior record, the court must determine, “by a

preponderance of the evidence,” whether the mandatory minimum section is

applicable. 42 Pa.C.S. § 9714(d).

        As noted above, only violations of subsections (a)(1)(i), (ii), and (iii) of

Pennsylvania’s robbery statute qualify as prior crimes of violence under

Section 9714. Under those subsections, “[a] person is guilty of robbery if, in

the course of committing a theft, he . . . (i) inflicts serious bodily injury upon

another; (ii) threatens another with or intentionally puts him in fear of

immediate serious bodily injury; [or] (iii) commits or threatens immediately

to commit any felony of the first or second degree[.]”               18 Pa.C.S. §

3701(a)(1)(i)-(ii). Thus, robbery is considered a prior crime of violence only

if the defendant put the victim in fear of “serious bodily injury,” that is

“[b]odily injury which creates a substantial risk of death or which causes

serious, permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” 18 Pa.C.S. § 2301.

        At trial and during the sentencing hearing, the Commonwealth

introduced into evidence a “certified copy” of Appellant’s criminal record in

Florida which indicated he pled guilty in Broward County on October 27, 2009,

to one count of “Armed Robbery” for an incident that occurred in March of

2007.      See N.T., Jury Trial, at 296; N.T., Sentencing H’rg, at 2;

Commonwealth’s Exhibit 33. The attached judgment indicates Appellant pled

                                       - 25 -
J-S22027-21



guilty to Sections 812.13(1) and (a)(2) of the Florida Criminal Code, which

provide, in relevant part:

      (1) “Robbery” means the taking of money or other property which
      may be the subject of larceny from the person or custody of
      another, with intent to either permanently or temporarily deprive
      the person or the owner of the money or other property, when in
      the course of the taking there is the use of force, violence, assault,
      or putting in fear.

      (2)(a) If in the course of committing the robbery the offender
      carried a firearm or other deadly weapon, then the robbery
      is a felony of the first degree, punishable by imprisonment for a
      term of years not exceeding life imprisonment or as provided in
      [sentencing statutes].

Fla. Stat. § 812.13(1), (2)(a) (emphasis added).

      Even if, as he asserts, Appellant did not possess a firearm when he

committed the robbery, he pled guilty to carrying either a “firearm or other

deadly weapon” at the time of the robbery. See Commonwealth’s Exhibit 33.

We conclude that this particular subsection of Florida’s robbery statute is an

equivalent crime to Subsection 3701(a)(1)(ii) of Pennsylvania’s robbery

statute. Indeed, a person who commits a robbery with a “firearm or other

deadly weapon” necessarily puts the victim in fear of serious bodily injury.

Fla. Stat. § 812.13 (2)(a) (emphasis added).         Accordingly, the trial court

properly found the present kidnapping conviction constituted Appellant’s

second crime of violence, and imposed the mandatory minimum term of ten

years’ imprisonment pursuant to Section 9714(a)(1).

      Judgment of sentence affirmed.          Appellant’s pro se Application for

Extraordinary Relief is DENIED.


                                     - 26 -
J-S22027-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2021




                          - 27 -